Citation Nr: 0610224	
Decision Date: 04/07/06    Archive Date: 04/13/06

DOCKET NO.  04-14 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for a right ankle 
sprain.

2.  Whether new and material evidence has been received to 
reopen a claim of service connection for residuals of a right 
knee injury.

3.  Entitlement to service connection for a right foot 
disorder.

4.  Entitlement to service connection for a left knee 
disorder.

5.  Entitlement to service connection for a spine disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from October 1960 to 
September 1963.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision by the 
Department of Veterans Affairs (VA) Columbia, South Carolina 
Regional Office (RO), which declined to reopen the veteran's 
application seeking entitlement to service connection for a 
right ankle sprain and residuals of a right knee injury and 
denied the veteran entitlement to service connections for a 
right foot disorder, a left knee disorder, and a spine 
disorder.

In November 2005, the veteran appeared at the RO and offered 
testimony at a videoconference hearing in support of his 
claim before the undersigned.  A transcript of the veteran's 
testimony has been associated with his claims file.  
Subsequent to this hearing, additional evidence was received 
from the veteran. Although the veteran has waived RO review 
of this evidence, as this case is being remanded for other 
reasons, the RO should consider this new evidence.  See 
38 U.S.C.A. §§ 19.31, 19.37, 20.1304 (2005). 



The reopened claims of service connection for a right ankle 
sprain, residuals of a right knee injury, as well as the 
claims for service connection for a right foot disorder, a 
left knee disorder and a spine disorder are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  Service connection for a right ankle sprain and residuals 
of a right knee injury were denied by an unappealed RO rating 
decision in May 1976.

2.  The additional evidence received since the May 1976 
rating decision includes evidence which in connection with 
evidence previously assembled raises a reasonable possibility 
of substantiating the veteran's claims.


CONCLUSION OF LAW

New and material evidence has been received to reopen the 
claims of service connection for a right ankle sprain and 
residuals of a right knee disorder.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist - Veterans Claims Assistance 
Act of 2000 (VCAA)

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Given the foregoing, the Board finds that the notice letter 
dated in October 2003 complied with the specific requirements 
of Quartuccio (identifying evidence to substantiate the 
claim, the relative duties of VA and the claimant to obtain 
evidence, and affording him an opportunity to submit all 
pertinent evidence pertaining to his claims that he might 
have); and Charles v. Principi, 16 Vet. App. 370 (2002) 
(identifying the document that satisfies VCAA notice).

The Court's decision in Pelegrini, supra, held in part that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the veteran's claims preceded the 
enactment of VCAA, thereby precluding the possibility of 
providing such notice in this time frame.     

The Board concludes that the discussions in the RO rating 
decisions, statement of the case (SOC) and the October 2003 
VCAA letter informed the veteran of the information and 
evidence needed to substantiate his claims and complied with 
VA's notification requirements.  Specifically, the Board 
concludes that the RO decision, SOC and October 2003 letter, 
cumulatively informed him why the evidence on file was 
insufficient to grant the claims; what evidence the record 
revealed; what VA was doing to develop the claims; and what 
information and evidence was needed to substantiate his 
claims.  The VCAA letter specifically informed him of what he 
should do in support of the claims, where to send the 
evidence, and what he should do if he had questions or needed 
assistance.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
He was, for the most part, informed to submit everything he 
had with regard to his claims.  

Therefore, the Board finds that any defect with respect to 
the VCAA notice requirement in this case was harmless error.  
Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his 
claims."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  
Further, the veteran has been provided with every opportunity 
to submit evidence and argument in support of his claims.  

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 & 02-1506.  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims for service connection, but he was 
not provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  As this case is being remanded by the 
Board, corrective action by the RO to address this notice 
defect should be undertaken.  

The Board observes that VA has also satisfied its duty to 
assist the veteran.  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  Specifically, VA has 
associated with the claims folder the veteran's service 
medical records, private and VA treatment records, as well as 
several VA examination reports.  The veteran has not 
identified any additional evidence pertinent to his claims, 
not already of record and there are no additional records to 
obtain.  

As all notification has been given and all relevant available 
evidence has been obtained, the Board concludes that any 
deficiency in compliance with the VCAA has not prejudiced the 
veteran and is, thus, harmless error.  See ATD Corp. v.  
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Bernard v.  
Brown, 4 Vet. App. 384 (1993).  

II.  Whether new and metrial evidence has been received to 
reopen claims for service connection for a right ankle sprain 
and residuals of a right knee injury.

The evidence on file at the time of the May 1976 rating 
decision consisted of the veteran's service medical records, 
showing evaluation and treatment for complaints referable to 
the right knee and right ankle; VA outpatient treatment 
records dated in January and February 1976, and a report of a 
VA examination afforded the veteran in March 1976, which 
resulted in diagnoses of post traumatic arthritis of the 
right ankle joint with no clinical findings and post 
traumatic arthritis of the right knee.

Based on the above, the RO in May 1976 denied service 
connection for a sprain of the right ankle and residuals of a 
right knee injury on the basis that a chronic right ankle 
sprain and a right knee disorder in service was not 
demonstrated by the evidence of record.

"New and material evidence", for the purpose of this 
appeal, is defined as evidence not previously submitted to 
agency decision makers that by itself or when considered with 
previous evidence of record relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of previous 
evidence of record and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The pertinent evidence submitted since the May 1976 rating 
decision includes statements from a number of the veteran's 
long time acquaintances attesting to their recollection that 
the veteran had a history of persistent problems with his 
right lower extremity following his period of service, which 
were noted in the early 1960's.  Furthermore this evidence 
includes a statement from a private physician suggesting that 
the veteran had residual pathology stemming from a long ago 
traumatic injury to the right side of the veteran's body.

The veteran has testified under oath concerning the injury to 
his right ankle and right knee in service and the 
continuation of related disability thereafter.  His testimony 
is presumed credible for purpose of considering whether it 
constitutes new and material evidence.  The United States 
Court of Appeals for Veterans Claims (Court) has held that in 
cases where the determinative issue involves continuity of 
symptomatology, testimony may suffice to reopen a claim, if 
testimony relates to continuity of symptomatology that was 
not previously provided with the original claim, and it 
provides a direct link between the veteran's active service 
and the current state of his condition.  See Falzone v. 
Brown, 8 Vet. App. 398 (1995).  The veteran's testimony meets 
this test.  As such, the newly received evidence represents 
new and material evidence, which raises a reasonable 
possibility of substantiating the veteran's claims when 
considered with the evidence previously of record.  Thus the 
claims of entitlement to service connection for a right ankle 
sprain and residuals of a right knee disorder are reopened.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

ORDER

New and material evidence having been submitted, the claims 
of entitlement to service connection for a right ankle sprain 
and residuals of a right knee injury are reopened and to this 
extent only, the appeal is granted.








REMAND

In light of the action taken above, the Board notes a de novo 
review of the veteran's claims for service connection for a 
right ankle sprain and residuals of a right knee injury is 
required.

Here, the Board is of the opinion that further development of 
the record is required to comply with VA's duty to assist the 
veteran in the development of the facts pertinent to his 
claims.

In this regard, the service medical records reflect that the 
veteran sustained an injury to his right ankle in service and 
was evaluated and treated for complaints referable to his 
right knee.  The post service private medical evidence 
demonstrates a clinical diagnosis of post traumatic arthritis 
of the knee and complaints of right ankle joint pain 
indicated to be suggestive of post-traumatic arthritis.  The 
Board finds that the veteran should be afforded a VA 
examination for the purpose of determining the nature and 
etiology of any currently diagnosed right knee and/or right 
ankle disorder, and their relationship to events in service.  

Accordingly, the case is REMANDED for the following actions:

1.  Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes 
an explanation as to the information or 
evidence needed to establish service 
connection, a disability rating, and an 
effective date for the claims on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006).  

2.  The RO should contact the veteran and 
request that he identify all VA and non-
VA providers who possess records, not 
already associated with the claims file, 
pertaining to treatment or evaluation of 
him since service for complaints 
referable to the disorders in issue.  
After securing any necessary release 
required, the RO should obtain all 
identified records.  In addition, the RO 
should ask the veteran to submit all 
medical evidence, not currently on file, 
which tends to support his assertion that 
he has a right ankle and right knee 
disorder attributable to service.

3.  The RO should arrange for the veteran 
to undergo a VA examination by a 
physician with appropriate expertise to 
determine the etiology of any currently 
diagnosed right knee, right ankle 
disorder, right foot disorder, left knee 
disorder, and spine disorder.  The claims 
file, to include a copy of this Remand, 
must be made available to and be reviewed 
by the examiner.

All indicated studies and tests should be 
accomplished, and all clinical findings 
should be reported in detail.  The 
examiner should elicit from the veteran a 
detailed history of the veteran's right 
ankle and right knee injuries, their 
treatment in service and thereafter, and 
current symptoms.

Following examination of the veteran, 
review of his pertinent medical history, 
and with consideration of sound medical 
principles, the examiner should express 
an opinion as to whether it as at least 
as likely as not that any currently 
diagnosed right ankle and/or right knee 
disorder is etiologically related to the 
veteran's military service, to include 
the right ankle sprain sustained therein.

If the examiner finds that the veteran 
has a current right ankle and/or right 
knee disorder that had its onset in 
service, he/she is then requested to 
render an opinion as to whether it is as 
likely as not that the veteran has a 
current back disorder, left knee, 
disorder and/or right foot/heel condition 
casually related to the right knee and/or 
right ankle disorder.

The examiner should set forth the 
complete rationale for all opinions 
expressed in a typewritten report. 

4.  Thereafter, the RO should 
readjudicate on the merits all the issues 
on appeal in light of all pertinent 
evidence and legal authority.  If any of 
the determinations remain unfavorable to 
the veteran, he should be provided with a 
supplemental statement of the case and be 
afforded an opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order. The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
CHRISTOPHER J. GEARIN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


